NOTE: This order is nonprecedential
United States Court of A11peaIs
for the Federal Circuit
JAMES L. GREENE,
Claimant-Appellant,
V.
ERIC K. SI-IINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Resp0ndent-Appellee.
2011-7084 b
Appea1 from the United States C0urt of Appea1s for
Veterans C1airns in case n0. 08-897, Judge Alan G. Lance,
Sr.
ON MOTION
ORDER
J ames L. Greene moves for a 45-day extension of
time, until December 1, 2011 to file his reply brief
Up0n consideration there0f,
IT ls ORDERED THAT:

GREENE V. DVA 2
The motion is granted
0CT 1 3 2011
FOR THE COURT
/s/ J an H0rbaly
Date J an H0rbaly
C1erk
cc: Aar0n J. Capr0n, Esq.
Me1issa DeVine, ESq. _ -
S
21
men
u.S. CUURT OF L3 FOR
THE FEDERA?.P(5E`CU\T
0CT 13 2011
.IAI11DRBN.Y
0LEH(